Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance


1.    Claims 1-22 are cancelled. Claims 23-44 are allowed over the prior art record.

2.    The following is an examiner’s statement of reasons for allowance:

Kurian et al. (U.S. PUB. 2017/0055305) teaches one or more wireless stations operate to configure direct communication with neighboring mobile stations, i.e., communication between the mobile stations without utilizing an intermediate access point. Configuration of neighbor awareness networking (NAN) includes mapping of NAN clusters and multi-hop data routing within a NAN cluster. A wireless device may transmit a subscribe service discovery frame (SDF) to one or more neighboring wireless devices and receive a respective publish SDF from the one or more wireless devices, the respective publish SDF including respective wireless device information. The wireless device may maintain a data structure comprising the respective wireless device information. In some embodiments, the wireless device information may include an address, hop count, and/or service indications.

Jung et al. (U.S. PUB. 2016/0150357) teaches an electronic device and a method of transmitting information in an electronic device a provided. The electronic device includes a communication unit that includes a first communication module and a 

Consider claims 23-34, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest step S 1, determining, by the bluetooth device, a working mode; in a case that the working mode is a matching mode, organizing and broadcasting bluetooth broadcast data according to an address of the bluetooth device, a universal discoverable identifier and a matching type; in a case that the working mode is a non-matching mode, organizing and broadcasting the bluetooth broadcast data according to the address of the bluetooth device and a non-discoverable identifier; step S2, determining, by the bluetooth device, whether a connecting request is received within a preset duration, if yes, stopping broadcasting, and executing step S3; otherwise, ending the method; step S3, obtaining, by the bluetooth device, terminal device information from the connecting request, and determining whether there exists information in an information-matched list matching with the terminal device information, if yes, building a connection and communicating with a terminal device which sends the connecting request, and ending the method; otherwise, executing step S4; step S4, determining, by the bluetooth device, the working mode; in the case that the working mode is the matching mode, matching with and communicating with the terminal device according to the matching type, and writing the terminal device information into the information-matched list, and ending the method; in the case that the working mode is the non-matching mode, keeping broadcasting and returning to step S2, in combination 

Consider claims 35-44, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a determining module, configured to determine a working mode; a first broadcasting module, configured to, in a case that the working mode determined by the determining module is a matching mode, organize and broadcast bluetooth broadcast data according to an address of the bluetooth device, a universal discoverable identifier and a matching type; a second broadcasting module, configured to, in a case that the working mode determined by the determining module is a non-matching mode, organize and broadcast the bluetooth broadcast data according to the address of the bluetooth device and a non-discoverable identifier; the second broadcasting module is further configured to keep broadcasting in a case that a third determining module determines that the working mode is the non-matching mode; a receiving module, configured to receive a connecting request; a first determining module, configured to determine whether the connecting request is received by the receiving module within a preset duration; an ending module, configured to end in a case that the first determining module determines that no connecting request is received by the receiving module within the preset duration; an obtaining module, configured to obtain terminal device information from the connecting request in a case that the first determining module determines that the connecting request is received within the preset duration; a second determining module, configured to determine whether there exists information in an information-matched list matching with the terminal device information obtained by the obtaining module; a connecting and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450

(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649